3:20-cr-30027-SEM-TSH # 3   Page 1 of 15                             E-FILED
                                           Friday, 24 April, 2020 09:42:16 AM
                                                Clerk, U.S. District Court, ILCD
3:20-cr-30027-SEM-TSH # 3   Page 2 of 15
3:20-cr-30027-SEM-TSH # 3   Page 3 of 15
3:20-cr-30027-SEM-TSH # 3   Page 4 of 15
3:20-cr-30027-SEM-TSH # 3   Page 5 of 15
       3:20-cr-30027-SEM-TSH
           Case 5:14-cr-00021-D # Document
                                  3 Page 61of Filed
                                              15 01/21/14 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                        LED
                        WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
                -vs-                             )       Case No.   C                   0
                                                 )
ZACHARY RYAN SUTER,                              )       Violation:   18 U.S.C. § 513(a)
                                                               oj
                                                 )
                             Defendant.          )


                                    INDICTMENT

The Federal Grand Jury charges:

                                       COUNTS 1-6
                              (Counterfeited and forged checks)

                On or about the following dates, in the Western District of Oklahoma,

---------------------------------- ZACHARY RYAN SUTER, -----------------------------------­

the defendant, knowingly made, uttered, and possessed counterfeited and forged

securities-namely, checks-of an organization, that is, a nongovernmental legal entity

that operates in and whose activities affect interstate and foreign commerce, with the intent

to deceive another person and organization, as listed below:

            Count Date              Check       Amount         Organization
                                    number
            1          4/23 /2013   4556        $2,500         InterBank
              3:20-cr-30027-SEM-TSH
                  Case 5:14-cr-00021-D # Document
                                         3 Page 71of Filed
                                                     15 01/21/14 Page 2 of 2




                    2       4/24/2013     1158         $2,000      RCB Bank

                    3        5117/2013    7129         $523.78     BancFirst

                    4        6119/2013    18900        $3,427.09 NBC Oklahoma

                    5        7/3/2013     1535         $990.53     Arvest Bank

                    6        8/29/2013    65300        $177.27     Wells Fargo
                                                                   Bank

                    All in violation of Title 18, United States Code, Section 513(a).

                                                       A TRUE BILL:

                                                 s/Foreperson




       SANFORD C. COATS
       United States Attorney
s/Brandon T. Hale
       BRANDON T. HALE
       Assistant U.S. Attorney




                                                   2
                                                                             ,
                      3:20-cr-30027-SEM-TSH     3 Page't 1-1
                         Case 5:14-cr-00021-D #Document  8 of 15
                                                              Filed 01/21/14 Page 1 of 1

CRIMINAL COVER SHEET
Petty D       Misdemeanor D
Number of Counts                   6
                                        Felony [2]
                                                Number of Defendants
                                                                           Case
                                                                                          .
                                                                                     USAOID No.                                        By:       CLS
INDICTMENT                                                                                 JAN - I 2014
                                                                                                                                        ~


Sealed: YesD No[2]                                OCDETF: YesD No[2]                Notice D    Summons D          Writ     0    Warrant [2] to Issue
                                                                                                                   ,.
 DEFENDANT: ZACHARY RYAN SUTER

 Alias(es):                                                            Address: Unknown
                                                                                                                                                    G
                                                                       Phone:

 Age&DOB: 38; 1975                          SS#: xxx-xx-6757           Juvenile: Yes D No[2]         I Interpreter:        YesD No [2]

 SEX:      M[2]      FD                     RACE: White                LanguagelDialect:
Defendant Status:
 [2] Not in Custody                                                        Type of Bond Recommended on this Charge:

                                                                            OR D        Cash   IJ        10% D          Unsecured D            Surety D
 Bond set at: $                     Date:
 Current Bond on Other Charge Federal D State D                            Bond in Amount of: $

 D    In Jail at:                                                   Under Prisoner/Register No.:                                   I   Detention [2]
Prior Proceedings or Appearance(s) Before U.S. Magistrate Judge:
 Case No. M-                                                             Government Motion to Detain:              Yes D                No D

 Complaint:         Yes   IJ           No   0                            Bond Set:                                           Date:
Related Case Information:
 Previous Case No.                                                  Rule 20/Ruie 5 from District of:

 Additional Defendants:          Yes D          No   D                     Total Number of defendants:
Attorney Information:
                                                                                                ROBERT D. DENNIS
 Defense Counsel:                                                        AUSA: BRANDON HAk~ CLERK, U.S. DISTRICT COURT

 Address:                                                                Phone: 405/553-8813
                                                                                                     -             Fax:   l)eb',{j"t9"-~~~1S



 Phone:                                I Fax:                            Federal Agentl Agency:      i                    USPIS

 Retained D           CJA Panel D           Public Defender D            Local Agentl Agency:
Count(s)                  USC Citation(s)                      Offense(s) Charged                        Penalty
     1-6                  18 U.S.c. § 513(a)                   Counterfeited and forged securities       Not more than 10 years' imprisonment,
                                                               of the States and private entities.       $250,000 fine, or both; 3 years supervised
                                                                                                         release; $100 special assessment; and
                                                                                                         restitution.




                                                                           s/Brandon Hale
  Date_:_---'.L_.-'./_/-,--_./_4'-1_ _ _ _ Signature of AUSA
                                                                       ~~          ~,                                                          80016-97
                       3:20-cr-30027-SEM-TSH
                          Case 5:14-cr-00021-D #Document
                                                 3 Page 924of 15
                                                              Filed 09/19/14 Page 1 of 7
AO 245B (Rev. 9/11) Judgment in a Criminal Case
      Sheet 1


                                                         United States District Court
                                                               Western District Of Oklahoma

          UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE
                     V.
                                                                                       CASE NUMBER: CR-14-021-001-D

                                                                                        USM Number: 28825-064

           ZACHARY RYAN SUTER                                                                   Don G. Pope
           THE DEFENDANT:                                                               Defendant's Attorney



:          pleaded guilty to count(s) 1 of the Information filed January 21, 2014                                                           .

9          pleaded nolo contendere to count(s)                                                                                              .
           which was accepted by the court.

9          was found guilty on count(s)                                                                                             . after a
           plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                   Nature of Offense                                       Offense Ended     Count
18 U.S.C. § 513(a)                                Counterfeited and forged securities of the states and   August 29, 2014     1
                                                  private entities

        The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


9          The defendant has been found not guilty on count(s)                                                                              .

:          Count(s) 2, 3, 4, 5 and 6                       9 is : are dismissed on the motion of the United States.
         IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully
paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any material change in the
defendant’s economic circumstances.

                                                                                                September 18, 2014
                                                                                      Date of Imposition of Judgment



                                                                                    s/Timothy D. DeGiusti




                                                                                                September 19, 2014
                                                                                      Date
                   3:20-cr-30027-SEM-TSH
                      Case 5:14-cr-00021-D #Document
                                            3 Page 1024 ofFiled
                                                           15 09/19/14 Page 2 of 7

DEFENDANT: ZACHARY RYAN SUTER                                                                       Judgment - Page   2 of   7
CASE NUMBER: CR-14-21-001-D

                                                     IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of:       51 months as to Count 1 of the Indictment filed January 21, 2014             .


: The court makes the following recommendations to the Bureau of Prisons:
**         Inmate Financial Responsibility Program at a rate determined by the Bureau of Prisons with the requirements of the
           program
**         Residential Drug Abuse Program while incarceration
**         Take precautions to prevent undue risk to the defendant
**         Defendant shall make payment of of ten(10) percent of the defendant’s quarterly earnings during the term of
           imprisonment


: The defendant is remanded to the custody of the United States Marshal.
9 The defendant must surrender to the United States Marshal for this district:
            at                     on                               .
            as notified by the United States Marshal.
9 The defendant must surrender for service of sentence at the institution designated by the Bureau of Prisons:
  9 before 2:00p.m. on                 .

  9 as notified by the United States Marshal.
  9 as notified by the Probation or Pretrial Services Office.
                                                          RETURN

     I have executed this judgment by:




     Defendant delivered on                 to                                                                               at

                                                                                   , with a certified copy of this judgment.



                                                                             United States Marshal

                                                            By
                                                                               Deputy Marshal
                      3:20-cr-30027-SEM-TSH
                         Case 5:14-cr-00021-D #Document
                                               3 Page 1124 ofFiled
                                                              15 09/19/14 Page 3 of 7

DEFENDANT: ZACHARY RYAN SUTER                                                                                                           Judgment - Page         3 of      7
CASE NUMBER: CR-14-21-001-D

                                                                SUPERVISED RELEASE
      Upon release from imprisonment, the defendant will be on supervised release for a term of: 3 years                                   .

      The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody.

      The defendant shall not commit another federal, state or local crime.

     The defendant must not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

9     The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
      substance abuse. (Check, if applicable.)

:     The defendant must not possess a firearm or destructive device, or other dangerous weapon. (Check if applicable.)

:     The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check if applicable.)

9     The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
      as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
      works, is a student, or was convicted of a qualifying offense. (Check if applicable.)

9     The defendant shall participate in an approved rehabilitation program for domestic violence. (Check if applicable.)

If this judgment imposes a fine or a restitution, it is a condition of supervised release that the defendant pay in accordance with the Schedule
of Payments sheet of this judgment.

     The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

                                                    STANDARD CONDITIONS OF SUPERVISION
1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
2)    The defendant shall report to the probation officer in a manner and frequency directed by the probation officer;
3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4)    the defendant shall support his or her dependents and meet other family responsibilities;
5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable reasons;
6)    the defendant shall notify the probation officer at least ten(10) days prior to any change in residence or employment;
7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance, or any paraphernalia
      related to any controlled substances, except as prescribed by a physician;
8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
9)    the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person convicted of a felony, unless granted
      permission to do so by the probation officer;
10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband observed in plain
      view by the probation officer;
11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of the court; and
13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or personal history
      or characteristics, and shall permit the probation officer to make such notifications and to confirm the defendant's compliance with such notification requirement.
                 3:20-cr-30027-SEM-TSH
                    Case 5:14-cr-00021-D #Document
                                          3 Page 1224 ofFiled
                                                         15 09/19/14 Page 4 of 7

DEFENDANT: ZACHARY RYAN SUTER                                                                                Judgment - Page     4 of    7
CASE NUMBER: CR-14-21-001-D


                                           SPECIAL CONDITIONS OF SUPERVISION

:   The defendant shall complete a program of cognitive behavioral treatment.

:   The defendant shall participate in a program of substance abuse aftercare at the direction of the probation officer to include urine,
    breath, or sweat patch testing; and outpatient treatment. It is recommended that the defendant shall totally abstain from the use of
    alcohol and other intoxicants both during and after completion of any treatment program. The defendant shall not frequent bars, clubs,
    or other establishments where alcohol is the main business. The court may order that the defendant contribute to the cost of services
    rendered (copayment) in an amount to be determined by the probation officer based on the defendant’s ability to pay.

:   The Court does not impose community service.

:   The defendant must submit to a search of his person, property, dwelling, data storage devices, or any automobile under his control
    to be conducted in a reasonable manner and at a reasonable time, for the purpose of detecting firearms; controlled substances;
    evidence of the possession, production or use of false identification, forged/falsified instruments, or any unauthorized access devices;
    and or evidence of any other financial crimes at the direction of the probation officer upon reasonable suspicion. Further, the
    defendant must inform any residents that the premises may be subject to a search.

9
:   The defendant shall disclose all assets and liabilities to the probation office. The defendant shall not transfer, sell, give away or
    otherwise convey any asset without first consulting with the probation office.

:   The defendant shall, upon request of the probation office, authorize release of any and all financial records, income tax records and
    social security records, by execution of a release of financial information form, or by any other appropriate means.

:   The defendant shall maintain a single checking account in his/her name. The defendant shall deposit into this account all income,
    monetary gains, or other pecuniary proceeds, and make use of this account for payment of all personal expenses. All other bank
    accounts must be disclosed to the probation office.

:   The defendant shall not make application for any loan or enter into any credit arrangement without first consulting with the probation
    office.

:   If the defendant maintains interest in any business or enterprise, the defendant shall, upon request, surrender and/or make available
    for review, any and all documents and records of said business or enterprise to the probation office.
                  3:20-cr-30027-SEM-TSH
                     Case 5:14-cr-00021-D #Document
                                           3 Page 1324 ofFiled
                                                          15 09/19/14 Page 5 of 7

DEFENDANT: ZACHARY RYAN SUTER                                                                               Judgment - Page    5 of    7
CASE NUMBER: CR-14-21-001-D

                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                              Assessment                 Fine                    Restitution
             Totals:                          $100.00                    $                       $16,596.70



9    The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case will be entered
     after such a determination.


:    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §3664(i), all nonfederal victims must be paid
before the United States is paid.


Name of Payee                                     Total Loss*                          Restitution Ordered       Priority or Percentage
U. S. Court Clerk
Western District of Oklahoma
to be forwarded to:

Interbank                                                                               $2,500.00
4921 North May Avenue
Oklahoma City, Oklahoma 73112

Buy For Less                                                                            $2,226.45
2740 Featherston Rd.
Oklahoma City, Oklahoma 73120

NBC Oklahoma                                                                            $3,427.09
P. O. Box 21000
Oklahoma City, Oklahoma 73156

TeleCheck                                                                               $2,526.68
5251 Westheimer
Houston, Texas 77056

Bank of Oklahoma                                                                        $2,150.00
Attn: Security Dept.
One Williams Center
Tulsa, Oklahoma 74172

BancFirst                                                                               $ 113.66
Attn: Ms. Sharon Lewis-Williams
P. O. Box 26788
Oklahoma City, Oklahoma 73126

Arvest Bank                                                                             $ 681.86
P.O. Box 207
Prairie Grove, Arkansas 72753
                  3:20-cr-30027-SEM-TSH
                     Case 5:14-cr-00021-D #Document
                                           3 Page 1424 ofFiled
                                                          15 09/19/14 Page 6 of 7

DEFENDANT: ZACHARY RYAN SUTER                                                                                 Judgment - Page     6 of    7
CASE NUMBER: CR-14-21-001-D

                                               CRIMINAL MONETARY PENALTIES

Big Tex Trailer World                                                                    $ 177.27
Attn: Stan Garrett
950 I-30 East
Mt. Pleasant, Texas 75455

First America Bank                                                                        $1,119.83
570 24th Avenue NW
Norman, Oklahoma 73069

O’Reilly’s                                                                                $ 157.22
233 South Patterson Avenue
Springfield, Missouri 65802

Braum’s                                                                                   $ 119.54
Box 25429
3000 N. E. 63rd Street
Oklahoma City, Oklahoma 73125

Langston’s                                                                                $ 178.97
2034 N.W. 7th Street
Oklahoma City, Oklahoma 73106

Western Wear Outlet                                                                       $ 160.58
2235 Exchange
Oklahoma City, Oklahoma 73108

MidFirst Bank                                                                             $ 500.00
Attn: Jeni Smathers
11001 N. Rockwell
Oklahoma City, Oklahoma 73162

JP Morgan Chase                                                                           $ 212.91
Attn: Court Orders
P.O. Box 183164
Columbus, Ohio 43218

First National Bank                                                                       $ 344.64
Attn: Ms. Cindy Plugge
10900 Hefner Pointe Drive
Oklahoma City, Oklahoma 73120

              Totals:                               $                                     $16,596.70
9     The defendant must pay interest on restitution and a fine more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6, may be subject to penalties
for default and delinquency under to 18 U.S.C. § 3612(g).

: The court has determined that the defendant does not have the ability to pay interest and it is ordered that:
              : The interest requirement is waived for the 9 fine : restitution.
               The interest requirement for the 9 fine 9 restitution is modified as follows:
 * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994 but before April 23, 1996.
                   3:20-cr-30027-SEM-TSH
                      Case 5:14-cr-00021-D #Document
                                            3 Page 1524 ofFiled
                                                           15 09/19/14 Page 7 of 7

DEFENDANT: ZACHARY RYAN SUTER                                                                                      Judgment - Page     7 of     7
CASE NUMBER: CR-14-21-001-D


                                                       SCHEDULE OF PAYMENTS

         Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A        : Lump sum payment of $ 16,696.70             due immediately, balance due
                   9 not later than                    , or
                   : in accordance with 9 C, : D, or 9 E, or F below; or
B        9 Payment to begin immediately (may be combined with 9 C, 9 D, or 9 F below); or
C        9 Payment in equal (e.g, weekly, monthly, quarterly) installments of $ over a period of                       (e.g.,   months or years),
             to commence          (e.g., 30 or 60 days) after the date of this judgment; or
D        :    Payment in monthly installments of the greater of $ or ten(10) percent of the defendant’s gross monthly income as directed
              by the probation, to commence not later than 30 days after release from imprisonment to a term of supervision; or
E        9    Payment during the term of supervised release will commence within              (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F        9    Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         :    Joint and Several

              Anthony Mann              CR-14-22-D         $16,596.70
              Desiree Cearley           CR-14-23-D         $16,596.70

           Defendant and Co-Defendant Names and Case Numbers(including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.

        The defendant shall pay the cost of prosecution.
        The defendant shall pay the following court cost(s):
        The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution (7) penalties, and (8) costs, including cost of prosecution and court costs.
